Citation Nr: 1107311	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-06 973	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a genitourinary disorder 
(claimed as a testicular disorder).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel




INTRODUCTION

The Veteran had active military service from October 1963 to 
August 1965.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  

The Board notes that the Veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) on an October 
2007 VA Form 9.  However, he failed to report for the hearing 
scheduled in July 2008.  He has not explained his absence or 
requested to reschedule the hearing.  Therefore, the Board 
hearing request is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2010).

This genitourinary disorder issue was previously before the Board 
in February 2010.  At that time, the Board remanded this issue 
for further development.  After completion of this development by 
the Agency of Original Jurisdiction (AOJ), the genitourinary 
disorder issue has again returned to the Board for further 
appellate consideration.  


FINDINGS OF FACT

1.  There is strong medical evidence against a link between the 
Veteran's current genitourinary disorders and his treatment 
during service. 

2.  The Veteran's lay assertions regarding continuity of 
symptomatology are not probative or credible in light of 
inconsistent statements of the Veteran documented in the medical 
evidence of record.  




CONCLUSION OF LAW

A genitourinary disorder was not incurred in or aggravated by 
service, nor may it be presumed to have been so incurred.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 
(West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Duties to Notify and Assist

Review of the claims folder reveals compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The duty to 
notify was accomplished by way of VCAA letters from the RO to the 
Veteran dated in March 2006 and June 2006.  Those letters 
effectively satisfied the notification requirements of the VCAA 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
by: (1) informing the Veteran about the information and evidence 
not of record that was necessary to substantiate his service 
connection claim; (2) informing him about the information and 
evidence the VA would seek to provide; (3) and informing him 
about the information and evidence he was expected to provide.  
See also Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).   

Furthermore, both VCAA letters from the RO further advised the 
Veteran of the elements of a disability rating and an effective 
date, which are assigned if service connection is awarded.  
Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub 
nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Thus, the 
Veteran has received all required notice in this case, such that 
there is no error in the content of VCAA notice.    

With regard to the timing of notice, VCAA notice should be 
provided to a claimant before the initial unfavorable AOJ 
decision on a claim.  Pelegrini II, 18 Vet. App. at 120 (2004).  
In the present case, the Board sees the RO did not provide the 
Veteran with any VCAA notice prior to the March 2006 adverse 
determination on appeal.  But in Pelegrini II, the U. S. Court of 
Appeals for Veterans Claims (Court) also clarified that in these 
situations VA does not have to vitiate that decision and start 
the whole adjudicatory process anew, as if that decision was 
never made.  Id.  Rather, VA need only ensure the Veteran 
receives (or since has received) content-complying VCAA notice, 
followed by readjudication of his claims, such that he is still 
provided proper due process.  In other words, he must be given an 
opportunity to participate effectively in the processing of his 
claims.  The United States Court of Appeals for the Federal 
Circuit (Federal Circuit Court) recently held that a Statement of 
the Case (SOC) or Supplemental SOC (SSOC) can constitute a 
"readjudication decision" that complies with all applicable due 
process and notification requirements if adequate VCAA notice is 
provided prior to the SOC or SSOC.  Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  In fact, as a 
matter of law, VA may cure a timing of notice defect by taking 
proper remedial measures, such as issuing a fully compliant VCAA 
notice and subsequent SOC.  See also Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006).

Here, the timing error was cured.  After providing additional 
VCAA notice in March 2006 and June 2006, the RO again went back 
and readjudicated the claim in the more recent February 2007 SOC 
and July 2010 SSOC.  So each time after providing the required 
notice, the RO reconsidered the claim - including to address any 
additional evidence received in response to the notice.  So the 
timing defect in the notice has been rectified.  Prickett, 20 
Vet. App. at 376.  Stated another way, VA's issuance of a 
subsequent SOC and SSOC following the VCAA notice letters cured 
the timing error.  As such, the Board concludes prejudicial error 
in the timing or content of VCAA notice has not been established.  
See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior 
case law imposing a presumption of prejudice on any notice 
deficiency).

With respect to the duty to assist, the RO has secured the 
Veteran's service treatment records (STRs), service personnel 
records (SPRs), relevant VA treatment records, and an April 2002 
VA medical examination.  The Veteran has submitted personal 
statements, argument from his representative, and private medical 
evidence.  But the Veteran has not identified or authorized the 
release of any additional private medical records.  

The Board is also satisfied as to substantial compliance with its 
February 2010 remand directives.  Stegall v. West, 11 Vet. App. 
268, 271 (1998).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 
(2008) (finding that only substantial compliance, rather than 
strict compliance, with the terms of a Board engagement letter 
requesting a medical opinion is required).  In this regard, the 
Veteran was correctly provided with a May 2010 VA examination to 
determine the etiology of his current genitourinary problems.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 
U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

In a September 2010 Informal Hearing Presentation (IHP), the 
Veteran's representative cited additional in-service evidence of 
penile deformity that the May 2010 VA examiner, after a review of 
the claims folder including STRs, did not deem relevant to 
discuss.  As explained further below, the Board finds that the 
May 2010 VA examination and opinion was supported by relevant 
discussion, based on a review of the claims folder including 
STRs, and supported by the evidence of record that overall did 
not reveal continuity of symptoms of a genitourinary disorder.  
In an August 2010 statement, the Veteran stated that "what I 
said wasn't what's written" regarding the May 2010 VA 
examination report.  However, the Board emphasizes that the May 
2010 VA examiner noted that the Veteran "was vague in his 
answers to my questions," while the April 2002 VA examiner also 
noted that that the Veteran provided a "very confused history" 
regarding the onset of his genitourinary problems.  Moreover, 
although the Veteran clearly does not agree with the conclusions 
reached by the VA examiner, this is not a basis for a new VA 
examination.  The duty to assist is not a one-way street; the 
Veteran's failure to provide relevant answers to two separate VA 
examiners is not a basis for a new VA examination.  The Board is 
therefore satisfied that the RO has provided all assistance 
required by the VCAA.  38 U.S.C.A. § 5103A (West 2002 & Supp. 
2010).    



Governing Laws and Regulations for Service Connection

Service connection may be granted if it is shown the Veteran 
develops a disability resulting from an injury sustained or 
disease contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110 (wartime service), 1131 
(peacetime service), 1153; 38 C.F.R. §§ 3.303, 3.306.  
	
Service connection requires competent evidence showing: (1) the 
existence of a present disability; (2) in-service incurrence or 
aggravation of a disease or injury; and (3) a causal relationship 
between the present disability and the disease or injury incurred 
or aggravated during service - the so-called "nexus" 
requirement.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. 
Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 
(2002).  

In the absence of proof of a current disability, there can be no 
valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

A disorder may also be service connected if the evidence of 
record reveals the Veteran currently has a disorder that was 
chronic in service or, if not chronic, that was seen in service 
with continuity of symptomatology demonstrated thereafter.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-97 
(1997).  That is, a Veteran can establish continuity of 
symptomatology in cases where the Veteran cannot fully establish 
the in-service and/or nexus elements of service connection 
discussed above.  38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 
Vet. App. 303, 307 (2007).  To establish continuity of 
symptomatology, the Court held a Veteran must show "(1) that a 
condition was 'noted' during service, (2) with evidence of post-
service continuity of the same symptomatology, and (3) medical or 
lay evidence of a nexus between the present disability and the 
post-service symptomatology."  Barr, 21 Vet. App. at 307.  
Whether medical evidence or lay evidence is sufficient to relate 
the current disorder to the in-service symptomatology depends on 
the nature of the disorder in question, that is, whether the 
relationship and disability are capable of lay observation.  
Savage, 10 Vet. App. at 497; accord Jandreau v. Nicholson, 492 
F.3d 1372, 1377 (Fed. Cir. 2007).  For continuity of 
symptomatology, the Board cannot determine that lay evidence 
lacks credibility solely because it is unaccompanied by 
contemporaneous medical evidence.  Buchanan v. Nicholson, 451 
F.3d 1331, 1336-37 (Fed. Cir. 2006).  The Board may, however, 
consider a lack of contemporaneous medical evidence as one 
factor, among others, in determining the credibility of lay 
evidence.  Id. at 1337.   

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes the disorder was incurred in service.  
38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. 
Cir. 1994).

Service connection may be demonstrated by showing direct service 
incurrence or aggravation, as discussed above, or by using 
applicable presumptions, if available.  Combee v. Brown, 34 F.3d 
1039, 1043 (Fed. Cir. 1994).  As to presumptive service 
connection, some diseases on the other hand are chronic, per se, 
such as nephritis or calculi of the kidney, and therefore will be 
presumed to have been incurred in service, although not otherwise 
established as such, if manifested to a degree of ten percent or 
more within one year after service.  Even this presumption, 
however, is rebuttable by probative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Competent medical evidence means evidence provided by a person 
who is qualified through education, training, or experience to 
offer medical diagnoses, statements, or opinions.  Competent 
medical evidence may also mean statements conveying sound medical 
principles found in medical treatises.  It also includes 
statements contained in authoritative writings, such as medical 
and scientific articles and research reports or analyses.  38 
C.F.R. § 3.159(a)(1).  Competent lay evidence means any evidence 
not requiring that the proponent have specialized education, 
training, or experience.  Lay evidence is competent if it is 
provided by a person who has knowledge of the facts or 
circumstances and conveys matters that can be observed and 
described by a lay person.  38 C.F.R. § 3.159(a)(2).  In essence, 
lay testimony is competent when it regards the readily observable 
features or symptoms of injury or illness and "may provide 
sufficient support for a claim of service connection."  Layno v. 
Brown, 6 Vet. App. 465, 469 (1994).  

VA is to give "due consideration" to "all pertinent medical and 
lay evidence" in evaluating a claim for disability benefits.  
38 U.S.C.A. § 1154(a) (West 2002).  In fact, the Federal Circuit 
Court recently held that medical evidence is not categorically 
required when the determinative issue involves either medical 
etiology or diagnosis but rather such issue may, depending on the 
facts of the case, be established by competent lay evidence under 
38 U.S.C. § 1154(a).  Davidson v. Shinseki, 581 F.3d 1313, 1316 
(Fed. Cir. 2009); but see Waters v. Shinseki, 601 F.3d 1274, 1278 
(Fed. Cir. 2010) ("VA must consider lay evidence but may give it 
whatever weight it concludes the evidence is entitled to").  
Citing its previous decisions in Buchanan v. Nicholson, 451 F.3d 
1331 (Fed. Cir. 2006) and Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007), the Federal Circuit stated in Davidson that it 
has previously and explicitly rejected the view that competent 
medical evidence is always required when the determinative issue 
in a claim for benefits involves either medical etiology or a 
medical diagnosis.  See id. at 1316.  Instead, under 38 U.S.C.A. 
§ 1154(a) lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (e.g., a broken 
leg), (2) the layperson is reporting a contemporaneous medical 
diagnosis, or (3) lay testimony describing symptoms at the time 
supports a later diagnosis by a medical professional.  Jandreau, 
492 F.3d at 1377 (footnote omitted).  For example, a layperson 
would be competent to identify a "simple" condition like a 
broken leg, but would not be competent to identify a form of 
cancer.  Id. at 1377 n.4.

In short, lay evidence that is both competent and credible may 
establish the presence of a condition during service, post-
service continuity of symptomatology, and a nexus between the 
present disability and the post-service symptomatology.  Barr, 21 
Vet. App. at 307-09.  But "[t]he type of evidence that will 
suffice to demonstrate entitlement to service connection, and the 
determination of whether lay evidence may be competent to satisfy 
any necessary evidentiary hurdles, depends on the type of 
disability claimed."  Id. at 308.  See also Savage, 10 Vet. App. 
at 498.  

In determining whether service connection is warranted, the Board 
shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 
5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 
(1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).  

Analysis - Service Connection for Genitourinary Disorder

The Veteran maintains that he sustained a genitourinary injury 
during service when he was kicked in the groin or in a jeep 
accident.  He maintains that he is "200%" disabled.  See 
December 2001 claim; April 2002 VA examination; March 2007 VA 
Form 9; September 2010 IHP.  But the April 2002 VA examiner noted 
that the Veteran provided a "very confused history" regarding 
the onset of his genitourinary problems.  Moreover, the May 2010 
VA examiner noted that the Veteran "was vague in his answers to 
my questions."  

As mentioned, the first and perhaps most fundamental requirement 
for any service-connection claim is proof the Veteran currently 
has the claimed disability.  Boyer, 210 F.3d at 1353; Brammer, 3 
Vet. App. at 225.  In the present case, the May 2010 VA examiner 
diagnosed the Veteran with mild left epididymitis.  Voiding 
symptoms were also noted.  In addition, VA treatment records 
dated in April 2004 and May 2004 document diagnoses of benign 
prostatic hypertrophy and a benign neoplasm of the prostate.  The 
April 2002 VA examiner noted the Veteran's symptoms of urinary 
hesitancy, dribbling, frequency, urgency, anuresis and left 
testicle tenderness.  Thus, there is sufficient evidence of 
current, various genitourinary conditions.  

STRs reveal a diagnosis of left inguinal lymphadenitis in June 
1965, a diagnosis of a furuncle due to a tender nodule in the 
left inguinal region one day later in June 1965, and a left 
testicle contusion in April 1966, when the Veteran was under 
military incarceration.  It was noted this injury occurred when 
the Veteran was struck by a door.  An STR dated in June 1964 also 
noted a specific penile deformity -  a redundant prepuce and 
short frenulum of the penis.  The Veteran requested a 
circumcision.  STRs are negative for any kidney complaints or a 
specific kidney disorder.  Overall, STRs show some evidence of 
treatment in the genitourinary region during service.  No 
specific chronic condition was identified however.  38 C.F.R. § 
3.303(b); Savage, 10 Vet. App. 494-97.

Post service, the evidence as a whole does not establish 
continuity of symptomatology of a genitourinary disorder since 
service.  38 C.F.R. § 3.303(b).  In making this determination, 
the Board acknowledges the Veteran's lay assertions regarding 
continuous genitourinary problems since his discharge from 
service.  He is indeed competent to report genitourinary problems 
from the time of his military service.  Layno, 6 Vet. App. at 
469.  See also 38 C.F.R.§ 3.159(a)(2).  

But once evidence is determined to be competent, the Board must 
determine whether the evidence is also credible.  The former, the 
Court has held, is a legal concept, which is useful in 
determining whether testimony may be heard and considered by the 
trier of fact, while the latter is a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997).  See also Layno, supra.  The Veteran's credibility 
affects the weight to be given to his testimony and lay 
statements, and it is the Board's responsibility to determine the 
appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 
362, 368 (2005).

In this regard, the first post-service medical evidence of 
treatment for a genitourinary condition in the claims folder is 
from private records dated in 1997, many decades after discharge.  
That is, private treatment records dated in September and October 
of 1997 from Metropolitan Urology Clinic note treatment for 
hematuria, ureteral stones, cysts, and soreness in the testicles.  
Evidently the Veteran already had a history of ureteral stones by 
1997, but there is no specific indication from the Veteran when 
his first diagnosis was rendered.  The Board cannot determine 
that lay evidence lacks credibility solely because it is 
unaccompanied by contemporaneous medical evidence.  Buchanan, 451 
F.3d at 1336-37.  The Board may, however, in the present case 
consider a lack of contemporaneous medical evidence as one factor 
in determining the credibility of lay evidence.  Id. at 1337.  

But most importantly, there is another factor present that weighs 
against the Veteran's credibility as to his lay assertions of 
continuity of symptoms.  Credibility can be generally evaluated 
by a showing of interest, bias, or inconsistent statements, and 
the demeanor of the witness, facial plausibility of the 
testimony, and the consistency of the witness testimony."  
Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996).  As such, the Board must 
analyze the credibility and probative value of the evidence, 
account for the evidence it finds persuasive or unpersuasive, and 
provide the reasons for its rejection of any material evidence 
favorable to the claimant.  Caluza, 7 Vet. App. at 506 (citing 
State v. Asbury, 415 S.E.2d 891, 895 (W. Va. 1992).  

The Veteran has made inconsistent statements regarding continuity 
to medical personnel that contradict his lay assertions of 
continuity.  The Federal Circuit has agreed that the Board may 
not require contemporaneous medical evidence as a prerequisite to 
considering lay evidence credible.  However, in the present case, 
the Board is not requiring contemporaneous medical evidence as a 
prerequisite to considering the Veteran's lay evidence credible; 
but rather, the Board finds the Veteran's lay statements of 
continuity not credible, in part, because they contradict other 
medical evidence of record.  See Gardin v. Shinseki, 613 F.3d 
1374, 1379 (Fed. Cir. 2010).  Specifically, a private treatment 
record dated in September 1997 from Metropolitan Urology Clinic 
documented soreness in the testicles in penis for only "the last 
few weeks."  The April 2002 VA examiner also documented left-
sided testicular pain for only "a few years."  This contradicts 
his other lay assertions of continuity of symptoms since 
discharge in 1965.  Lay statements found in medical records when 
medical treatment was being rendered may be afforded greater 
probative value.  These records were generated with a view 
towards ascertaining the appellant's then-state of physical 
fitness, they are akin to statements of diagnosis and treatment 
and are of increased probative value.  Rucker, 10 Vet. App. at 
73.  The Veteran himself has not been particularly helpful in 
clarifying any discrepancies.  The April 2002 VA examiner noted 
that the Veteran provided a "very confused history" regarding 
the onset of his genitourinary problems.  In addition, the May 
2010 VA examiner noted that the Veteran "was vague in his 
answers to my questions."  

Therefore, overall, post-service medical and lay evidence of 
record does not demonstrate continuity of any in-service 
symptomatology seen.  38 C.F.R. § 3.303(b); Savage, 10 Vet. App. 
at 496-97.  Likewise, since there is no evidence of a kidney 
disorder such as calculi or nephritis within one year after 
service, the Veteran is not entitled to application of the 
presumptive provisions either.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137; 38 C.F.R. §§ 3.307, 3.309. 7

With regard to a nexus to service, an earlier April 2002 VA 
examiner noted the Veteran's symptoms of urinary hesitancy, 
dribbling, frequency, urgency, anuresis and left testicle 
tenderness.  But the examiner incorrectly stated that the claims 
folder was negative for any prior history of a urological 
problem.  The examiner also concluded that there was no specific 
urological problem, and rendered a diagnosis of left testicular 
pain, etiology undetermined.  The Board finds this VA examination 
to be somewhat inaccurate in its recitation of facts and less 
than persuasive by way of its inconclusive findings.  It is 
entitled to limited probative value as to etiology of a specific 
genitourinary disorder.       

Regardless, another competent medical opinion of record provides 
evidence against a finding of a nexus between the Veteran's 
current genitourinary problems and his period of active service.  
Boyer, 210 F.3d at 1353; Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000).  Specifically, the May 2010 VA examiner opined 
that the Veteran's current genitourinary problems to include mild 
left epididymitis is "less likely as not," or "less than 
50:50" secondary to his in-service problems.  The examiner 
reasoned that there did not appear to be any relationship to in-
service lymphadenitis, scrotal furuncle, and testicular contusion 
that had occurred 40 years earlier.  The Board also emphasizes 
that it has not corroborated the Veteran's lay assertions 
regarding continuity of symptoms since service.  In short, this 
opinion was thorough, supported by an explanation, based on a 
review of the claims folder, and supported by the evidence of 
record.  The Board finds this opinion is entitled to great 
probative weight.  There is no contrary medical opinion of 
record.

The Board sees that the Veteran's representative in the September 
2010 IHP implied that the May 2010 VA examination report was 
inadequate.  The representative cited additional in-service 
evidence of lower abdominal pains, lower left side pain, and a 
specific penile deformity - a redundant prepuce and short 
frenulum of the penis.  Although the May 2010 examiner reviewed 
the Veteran's STRs, the examiner did not mention this evidence.  
The representative speculated that these problems could be 
related to current epididymitis, but did not explain how this 
could be so and did not cite medical evidence in favor of such a 
proposition.  As to the lower abdominal pains, the Veteran has 
already been service-connected for a lower stomach disorder.  
There is no probative evidence suggesting how this would be 
relevant to a genitourinary condition.  In addition, as to the 
redundant prepuce and short frenulum of the penis, the May 2010 
VA examiner acknowledged that the Veteran was uncircumcised, but 
noted no current penile deformities.  The representative did not 
explain how an in-service redundant prepuce and short frenulum of 
the penis could relate to current epididymitis on the scrotum.  
In fact, the representative's statements are ambiguus and 
unclear, not at all different from the Veteran's statements at 
times.  There is no basis for any further examination.  The duty 
to assist is not unlimited in scope.  See Smith v. Derwinski, 
2 Vet. App. 429, 431, 432 (1992).  That is, in Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (citations omitted), the 
Court stated, in pertinent part, "the "duty to assist" is not 
a license for a "fishing expedition."

And, based on recent case law, it would appear that the Veteran 
in certain instances can be competent to testify to the fact that 
symptoms he experienced in service is the same condition he is 
currently diagnosed with.  Davidson, 581 F.3d at 1316.  However, 
this is not one of those instances.  In this regard, neither he 
nor his representative, without evidence showing that either has 
medical training or expertise, is competent to render an opinion 
as to the medical etiology of mild epididymitis, benign prostatic 
hypertrophy, or a benign neoplasm of the prostate, medical 
disorders requiring medical testing and medical diagnoses.  See 
38 C.F.R. § 3.159(a)(1)-(2); Jandreau, 492 F.3d at 1377.  The 
present case also does not meet any of the three exceptions 
enumerated under Jandreau.  

Accordingly, the Board finds that the preponderance of the 
evidence is against the claim for service connection for a 
genitourinary disorder, so there is no reasonable doubt to 
resolve in the Veteran's favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.

ORDER

Service connection for a genitourinary disorder (claimed as a 
testicular disorder) is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


